Sherwood, J.
The complainant was organized as one of the townships of the county of Clare, on the first day of March, 1870. It was made up of government townships numbered 17, 18, 19, and 20 N., of range 3 W.
On the third day of May, 1875, said township 20 was detached, and, with other territory, organized into the township of Frost ; and in March, 1877, said township 19 was detached, and organized, with other territory, into the defendant township.
The bill in the case was filed under chapter 20 of Howell’s Statutes, to obtain an accounting and settlement between the complainant and defendant townships of indebtedness existing against the complainant when the township of Hayes was organized. The same questions were presented for our consideration in the case of Sheridan Tp. v. Frost Tp., 62 Mich. 136. The pleadings are substantially the same in both cases. It is unnecessary to renew the discussion here, as the ruling therein made must necessarily dispose of this case.
The decree must be affirmed, without costs to either party.
The other Justices concurred.